Citation Nr: 0027983	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  99-03 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
unauthorized private inpatient hospital care for the veteran 
from February 16, 1998, through March 13, 1998.

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran had essentially continuous active duty from June 
1948 through May 1970.

This case was previously before the Board of Veterans' 
Appeals (Board) in September 1999, at which time the 
appellant's claim was found to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The case was then remanded for 
further development to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  Following 
that development, the RO confirmed and continued its denial 
of entitlement to reimbursement or payment for the cost of 
unauthorized private inpatient hospital care for the veteran 
from February 16, 1998, through March 13, 1998.  Thereafter, 
the case was returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the 
originating agency.

2.  From February 16, 1998, through March 13, 1998, the 
veteran was hospitalized at Valley View Regional Hospital.

3.  Payment or reimbursement of the cost of private medical 
care provided at Valley View Regional Hospital from February 
16, 1998 through March 13, 1998 was not authorized prior to 
admission.

4.  The care provided the veteran at Valley View Regional 
Hospital from February 16, 1998, through March 13, 1998, was 
not due to a medical emergency of such nature that delay 
would have been hazardous to the veteran's life or health.


CONCLUSION OF LAW

The criteria for reimbursement or payment for the cost of the 
veteran's unauthorized private inpatient hospital care from 
February 16, 1998, through March 13, 1998, have not been met.  
38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. §§ 17.54, 17.120 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained by the RO.  Indeed, the appellant cites no 
outstanding evidence which could support the claim.  

The evidence shows that on February 16, 1998, the veteran was 
admitted to Valley View Regional Hospital.  He died on March 
[redacted], 1998, during that period of hospitalization.  His 
estate now seeks reimbursement for the cost of that hospitalization.  

The admission of a veteran to a non-VA hospital at VA expense 
must be authorized in advance.  38 C.F.R. § 17.54.  Payment 
or reimbursement of the expenses of care not so authorized 
may be subsequently approved, provided that 1) the treatment 
is for a qualifying disability, which may include any 
disability of a veteran who has a total disability, permanent 
in nature, resulting from a service-connected disability; 2) 
the admission is due to a medical emergency of such nature 
that delay would be hazardous to the veteran's life or 
health; and 3) VA or other federal facilities were not 
feasibly available or an attempt to use them before hand or 
to receive prior authorization for the required services 
would not have been reasonable, sound, wise, or practicable, 
or treatment had been or would have been refused.  In order 
for a claim of reimbursement of the costs of non-VA 
hosptilization to be met, all of the criteria must be met.  
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

In this case, there is no evidence that the veteran had prior 
authorization for his period of hospitalization at Valley 
View Regional Hospital from February 16, 1998, through March 
13, 1998.  At that time, however, he was in receipt of a 
permanent and total disability rating due to multiple 
service-connected disabilities and thus met the first 
criteria for reimbursement of the costs of that 
hospitalization.  The next question then is whether his 
admission was due to a medical emergency.  

The appellant contends that such an emergency did exist and 
the very fact that the veteran died during his 
hospitalization was evidence of the seriousness of the 
situation.  Despite the veteran's unfortunate death, however, 
that fact alone is not dispositive of the issue.  Rather, it 
is the veteran's condition at the time of his admission to 
the hospital which is critical to the determination of 
whether an emergency situation existed.

In July 1998, T. R. A., M.D., the veteran's treating 
physician reported that the veteran's February 16, 1998, 
admission to Valley View Regional Hospital was for acute 
treatment.  Dr. A. stated that the veteran required immediate 
attention and that due to the veteran's necrotic gangrenous 
feet and congestive heart failure, it was felt that he should 
be admitted locally rather than travel to the nearest VA 
hospital. 

The evidence shows that the veteran's admission to Valley 
View Regional Hospital was primarily for a scheduled below 
the knee amputation due to peripheral vascular disease.  
Although acute dyspnea and congestive heart failure were also 
noted on admission, there was no evidence that either 
required emergency treatment. Indeed, the veteran's emergency 
room record lists his triage acuity level as urgent, rather 
than emergent.  Moreover, it should be noted that from the 
time of his admission until his surgery on February 18, 1998, 
his vital signs and condition were reported to be stable.  It 
should also be noted that earlier on February 16, 1998, he 
had been seen in Dr. A.'s office but had declined admission 
to the hospital and had returned home.  Later that day, 
however, the veteran consented to admission, after his pain 
increased.  Finally, the Board notes that a VA physician (see 
statement by S. R. O., M.D., dated in December 1999) recently 
reviewed the veteran's claims file and concluded that because 
of the foregoing factors, the veteran's case did not present 
an emergency situation such that he could not travel to the 
nearest VA facility. Accordingly, the veteran's 
hospitalization does not meet the second aspect of the 
criteria for reimbursement of his hospital expenses 
contracted during the period from February 16, 1998, to March 
13, 1998.  Therefore, the appeal is denied.  In arriving at 
this decision, the Board need not reach any conclusion with 
respect to whether VA facilities were feasibly available.


ORDER

Entitlement to reimbursement or payment for the cost of the 
veteran's unauthorized private inpatient hospital care from 
February 16, 1998, through March 13, 1998, is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

